Order entered November 30, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01357-CV

                            IN RE LOUISE DAVIS, Relator

               Original Proceeding from the 298th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-13843

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus as moot.


                                                  /s/   JASON BOATRIGHT
                                                        JUSTICE